The Court.
The provision that the cause shall be remanded, is immediately connected with the provisions of this section concerning appeals from interlocutory decrees ; and by a construction strictly grammatical and verbal, the cause is to be remanded, only where the appeal is from an interlocutory decree. But this construction is at variance with a more enlarged view of the provisions of this section and the objects of the statute. The intention of the legislature evidently was, that these local courts should act at places near the residences of parties and witnesses ; that these courts should hear and determine in the first instance, every portion of the causes assigned to their jurisdiction ; and that this original jurisdiction should be subject to the appellate jurisdiction of this' court. The appellate jurisdiction prescribed by the constitution and intended by this statute, is a power to revise and correct decisions previously made by the subordinate courts.
Where the appeal is from a final decree, an affirmance or reversal is generally, the termination of the cause; but where an interlocutory decree is the subject of appeal, some farther proceeding is almost always, necessary. Hence probably, the provision requiring the cause to be remanded, was placed in juxtaposition with regulations concerning appeals from interlocutory decrees. But though farther proceedings are much more frequently requisite, in one class of these cases, than in the other, yet very important proceedings may often be necessary, after a decision of this court, upon an appeal from a final decree. A suit may be dismissed by a circuit court, upon a plea or demurrer, or a final decree may be reversed, for some error occurring in an early stage of the *511cause : and in any such case, the new proceedings may be the most important steps in the cause. It seems to have been 1 1 .. the intention of the legislature, that all such proceedings should take place, in the court of original jurisdiction. There, suitors may enjoy the full benefits of local tribunals : and by this division of the two jurisdictions original and appellate, each judicature acts with full effect, within the proper sphere of its own authority.
In the case now before the court, the contested question has been, whether certain evidence was competent or not; and the different decisions of this question, have in effect, determined the cause in each of the two courts. If the appeal had been from the decision of the circuit court, admitting the evidence, the cause must clearly, have been remanded. The final decree of the circuit court being reversed, this cause is now open to new proofs, and must be heard, upon testimony yet to be given. If the cause should be remanded, it will be heard and decided by the local court in which it was commenced, upon testimony there taken. Should the cause proceed in this court, testimony must be taken here; and this court would hear and determine a portion of the cause, which has not been decided or heard by the circuit court.
All difficulty is removed, and the apparent intention of the legislature is satisfied, when this provision concerning farther proceedings, is considered as relating not only to interlocutory decrees, but to all the decrees antecedently mentioned and this is the reasonable and just construction of the statute. The regulation that when farther proceedings are necessary, the cause shall be remanded, is then, a general provision, not confined to appeals from interlocutory decrees, but extending also, to appeals from final decrees.
It is not meant to decide, that every farther proceeding however minute, must take place in the circuit court. Many farther proceedings, such as computations, the taking of accounts, inquiries into incidental facts, and the taxation of costs, do not involve the merits of the cause, and may be fitly disposed of in this court, after a decree. The sense of the statute is, that all farther proceedings involving or affecting the merits of the cause, shall take place in the court ill which the suit was commenced.
*512The following decree was entered.
This cause having been heard on the thirtieth day of March last, upon an appeal from a decree of the circuit court of the third circuit, made on the ninth day of August last; and having been argued by Mr. Tallmadge of counsel for the appellant, and Mr. Jordan of counsel for the respondent William Woodworth; and the same having been duly considered; it is adjudged and decreed, that the said decree of the circuit court, be and the same is hereby reversed ; this court being of opinion, that the declarations of Luke Power, as proved and received in evidence, before the circuit court, were not legal evidence; and this cause is remanded to the circuit court, for farther proceedings.